Exhibit No. 54/08 PRESS RELEASE AND EARLY WARNING REPORT (a) Name and address of offeror: IAMGOLD Corporation ("IAMGOLD") 401 Bay Street, Suite PO Box Toronto, Ontario M5H 2Y4 (b) The designation and number or principal amount of securities and the offeror's securityholdings percentage in the class of securities of which the offeror acquired ownership or control in the transaction or occurrence giving rise to the obligation to file the news release, and whether it was ownership or control that was acquired in those circumstances: On August 29, 2008, IAMGOLD filed with the Autorité des Marchés Financiers(the French financial services regulator) (the "France AMF") an offer to purchase (the "Offer") all of the issued and outstanding common shares of Euro Resources S.A. ("Euro Resources") at a purchase price of €1.20 per Share. The Offer was made pursuant to French securities laws and was exempt from take-over bid requirements of Canadian securities laws. The Offer initially opened on October 6, 2008 and ended on November 21, 2008. The initial Offer results (before reopening of the Offer, as described below) were announced by the France AMF on December 2, 2008 and, on December 5, 2008, IAMGOLD acquired 40,397,360 common shares of Euro Resources. The Offer was reopened from December 4, 2008 to December 17, 2008. The results of the reopened Offer were announced by the France AMF on December 23, 2008. In connection with the reopened Offer, IAMGOLD acquired today an additional 9,441,182 common shares of Euro Resources. (c) The designation and number or principal amount of securities and the offeror's securityholding percentage in the class of securities immediately after the transaction or occurrence giving rise to the obligation to file the news release: IAMGOLD holds 49,838,542 of the 62,496,461 common shares of Euro Resources currently outstanding (which includes the 1,905,001 common shares of Euro Resources issued pursuant to the exercise of options by certain directors and officers of Euro Resources during the course of the - 1 - Offer and the reopened Offer) representing 79.75% of the issued and outstanding shares of Euro Resources. (d) The designation and number or principal amount of securities and the percentage of outstanding securities of the class of securities referred to in paragraph (c) over which: (i) the offeror, either alone or together with any joint actors, has ownership and control: IAMGOLD holds, directly or indirectly through its subsidiary IAMGOLD-Québec Management Inc., 52,838,639 of the 62,496,461 common shares of Euro Resources currently outstanding (which includes the 1,905,001 common shares of Euro Resources issued pursuant to the exercise of options by certain directors and officers of Euro Resources during the course of the Offer and the reopened Offer) representing 84.55% of the issued and outstanding shares of Euro Resources. (ii) the offeror, either alone or together with any joint actors, has ownership but control is held by other persons or companies other than the offeror or any joint actor: N/A. (iii) the offeror, either alone or together with any joint actors, has exclusive or shared control but does not have ownership: N/A. (e) Market where the transaction or occurrence took place: N/A (f) The value, in Canadian dollars, of any consideration offered per security if the offeror acquired ownership of a security in the transaction or occurrence giving rise to the obligation to file a news release: On December 30, 2008, the aggregate value, in Canadian dollars, calculated on the basis of the exchange rate in effect on such date, of the consideration paid by
